 



Exhibit 10.2

AMERICAN STANDARD COMPANIES INC.

STOCK INCENTIVE PLAN

ADDENDUM FOR CANADA

This Addendum covers Options granted under the American Standard Companies Inc.
Stock Incentive Plan (the “Plan”) to participants based in Canada. This addendum
does not cover other benefits under the Plan consisting of Stock Appreciation
Rights, Restricted Units or Restricted Stock.

Options may be granted under this addendum to Participants based in Canada as
follows :



1)   Notwithstanding any other provision of the Plan, any exchange of shares of
Common Stock by a Participant to pay the exercise price for Options pursuant to
Section 6.4 of the Plan shall be accomplished by such Participant’s attestation
that he or she has owned shares of Common Stock being used to effect the
transaction for at least six months (the “Attestation Method”), rather than
physically exchanging such shares to pay for the Options. When the Attestation
Method is used to pay the exercise price pursuant to Section 6.4, the total
number of shares that would otherwise have been received on the exercise of the
Option is reduced by the number of shares required to pay for the exercise of
the Option.



2)   Section 6.6 of the Plan shall not apply to Options granted to Participants
based in Canada.



3)   Notwithstanding any other provision of the Plan, any exchange of shares of
Common Stock by a Participant to pay taxes owed upon the exercise of Options
pursuant to Section 10.4 of the Plan shall be accomplished by such Participant’s
attestation that he or she has owned shares of Common Stock being used to effect
the transaction for at least six months (the “Attestation Method”), rather than
physically exchanging such shares to pay the taxes. When the Attestation Method
is used to pay taxes owed upon the exercise of Options pursuant to Section 10.4,
the total number of shares that would otherwise have been received is reduced by
the number of shares required to pay the taxes.

1